Name: 87/557/EEC: Commission Decision of 16 November 1987 on improving the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe
 Date Published: 1987-11-28

 Avis juridique important|31987D055787/557/EEC: Commission Decision of 16 November 1987 on improving the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese text is authentic) Official Journal L 338 , 28/11/1987 P. 0034 - 0034*****COMMISSION DECISION of 16 November 1987 on improving the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese text is authentic) (87/557/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in partiular Article 25 (3) thereof, Having regard to Council Regulation (EEC) No 1316/86 of 22 April 1986 adapting the application in Portugal of Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures (3), and in particular Article 1 thereof, Whereas the Portuguese Government has forwarded, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the administrative provisions relating to the fixation of the reference income for 1987; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission must decide whether, having regard to the compliance of the abovementioned provisions with the aforementioned Regulation, and taking into account the specific provisions provided for in Regulation (EEC) No 1316/86 and, to the objectives of the latter and to the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are satisfied; Whereas the amount adopted to determine the reference income may be authorized pursuant to Article 1 of Regulation (EEC) No 1316/86; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Taking into account the provisions relating to the fixation of the reference income for 1987, the measures adopted in Portugal pursuant to Regulation (EEC) No 797/85 continue to meet the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to Portugal. Done at Brussels, 16 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1. (3) OJ No L 115, 3. 5. 1986, p. 17.